Rothrock, I.
i. parties: misjoinder: practice. I. The point is made that a motion is not allowable where there is a misjoinder of parties, and that the petition should have been attacked by demurrer. That a motion is the correct practice, see Dist. Tp. of White Oak v. Dist. Tp. of Oskaloosa, 44 Iowa, 512; King v. King, 40 Id., 120; Beckwith et ux. v. Dargets, 18 Id., 303.
II. In Skiff v. Cross, 21 Iowa, 459, it was held that sureties might properly unite as plaintiffs in an action against their principal to recover money paid for the principal, each surety having paid an equal amount. In the case at bar the plaintiffs claim in separate and different amounts, not as sureties, but upon an implied contract, equitably arising upon paying that which it is averred the defendant should have paid. We do not think the plaintiffs can join as plaintiffs even though they should denominate this as an equitable action. It is purely a law action. No accounting in equity is necessary. The action is for the proportionate shares of the judgment which plaintiffs have ascertained and stated, and they demand judgments in specific sums for the several amounts due each district. This would involve *325tbe rendering of eight judgments in one action. It may also involve as many issues as there are parties plaintiff. We do not think our system of practice contemplates such confusion in the trial of issues as this must necessarily produce.
We are aware that there are some authorities that seem to allow a joinder of plaintiffs where the same results must follow, but we think it better not to allow such rule to prevail in this State. See Bort & Baldwin v. Yaw, 46 Iowa, 323.
Affirmed.